Citation Nr: 1440095	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1986 to March 1989, December 1990 to June 1991, March 2003 to May 2003 and March 2009 to April 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.    

Subsequent to the last Statement of the Case issued in October 2009, additional evidence has been associated with the claims file.  As the Veteran's claims are being granted, there is no prejudice to the Veteran for the Board to review these records in the first instance.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  The Veteran has a left ankle disability that is related to his active service.

2.  The Veteran has a right ankle disability that is related to his active service.

3.  The Veteran has sleep apnea that is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
3.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcomes detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran was afforded a VA examination in February 2014.  This examination report included diagnoses of left and right ankle strains and sleep apnea.  The examiner indicated that it was at least as likely as not that the Veteran's ankle disabilities and sleep apnea were incurred in or caused by service.  The rationale provided was that "[c]urrent...ankle and [sleep apnea] is consistent with documentation noted in the [service treatment records] of complaints of bilateral...ankle pain and diagnosed sleep apnea.  Thus, it is at least as likely as not that [the Veteran's] claimed joint paint ([]/ankles) and [sleep apnea] are due to his military service."  

The Board finds the February 2014 examination report to be highly probative.  The examination report noted that the Veteran's claims file was reviewed and specifically noted that service treatment records were reviewed.  As the February 2014 examination report provided a diagnosis of current disabilities (left and right ankle strains and sleep apnea) and related these disabilities to service with a nexus opinion with accompanying rationale, entitlement to service connection for left and right ankle disabilities and sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for a right ankle disability is granted.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


